—Appeal by defendant from a judgment of the County Court, Westchester County (Kepner, J.), rendered December 4, 1981, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The Criminal Procedure Law provides that a motion to dismiss an indictment based upon a claimed denial of the right to a speedy trial must be made prior to the commencement of trial or the entry of a plea of guilty (CPL 210.20 [1] [g]; [2]). The motion must be made in writing and upon reasonable notice to the prosecution (CPL 210.45 [1]; People v Key, 45 NY2d 111; People v De Rosa, 42 NY2d 872). Failure to follow the statutory procedure results in a waiver of the claim (People v Lawrence, 64 NY2d 200; People v De Rosa, supra; People v Adams, 38 NY2d 605). The record indicates that defendant did not make a motion prior to the commencement of his trial to dismiss the indictment for denial of a speedy trial and therefore he waived the right to assert the claim upon appeal.
We have reviewed the other contentions raised by defendant *917in his pro se brief and by his counsel and find that while some errors exist, a number of them have not been preserved for appellate review and none merits reversal. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.